DETAILED ACTION
1.	This office action is for the examination of reissue application 16/358,216 filed on March 19, 2019, of US Patent 9,600,650 (hereinafter “the '650 patent”), responsive to amendments and arguments filed on Dec 7, 2021 (“the Response”) in response to the Non-Final rejection mailed on August 9, 2021.  
	Claims 1-17, 19-30, and 32-33 were pending prior to the Response.  In the response, Applicant amended claims 1 and 33. 

Prior or Concurrent Proceedings
2.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘650 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
3.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments
Claim Rejections – 35 USC § 251, Recapture


Claim Rejections – 35 USC § 251, Defective Declaration
5.	Applicant’s argument that the declaration filed on June 17, 2021 states an error that can be corrected in a reissue application because there is no recapture is not persuasive.  As discussed above, omitting “pattern” from “pattern password” is an attempt to recapture which is not an error that can be corrected in a reissue application.

Claim Rejections – 35 USC § 112
6.	Claim 33 has been amended to overcome rejections under 35 USC § 112.  Corresponding rejections are withdrawn.

Claim Rejections – 35 USC § 103
for a specific mode” is not persuasive.  Moy discloses at least two modes of operation, application security-setting modes (see Figure 8 and Figure 10, steps 1005-1015) and application access mode (Figure 10, 1020-1030) where image indicating application restriction is displayed.  Moreover, the rejection is based on the combined teachings of Shi and Moy.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objection - 37 C.F.R. 1.173
8.	37 CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Applicant has not provided any explanation of the support in the disclosure of the patent for the changes made to the claims for the amendments to claim 1 and 33.  Failure to comply in the next response will result in a notice of non-compliance with no substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may result in additional new rejections under that statute.


Rejections under 35 USC § 251
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Recapture
10.	Claims 29-30 and 32-33 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case Applicant seeks to broaden independent claim 29 in this reissue at least by deleting/omitting “pattern” from the limitation “pattern password” recited in all independent claims in the issued patent.
(Step 2: MPEP 1412.02(B))  The instant application is a reissue application of the patent issued from the application 14/982,238 which is a continuation of application No. 14/580,552, which in turn is a continuation of application No. 14/044,210.  During prosecution of the 14/982,239 application, on August 14, 2014, Applicant amended claim 14 to add the limitation “registering grid pattern type password for different levels of access authority by requiring a password of a particular level of authority to cross more grid points than passwords at all levels of authority lower than the particular level.”  Applicant also argued that “neither Meacham nor Tirpak nor any proper combination thereof discloses or suggests this additional subject matter.”  Thus, the broader aspect of the reissue claims (i.e., password not limited to pattern password) 
 (Step 3: MPEP 1412.02(C)) The reissue claim 29 has not been materially narrowed in other respect with respect to the surrendered subject matter, because the surrendered subject matter has been entirely eliminated.
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

Defective Declaration
10.	Claims 1-17, 19-20, 29-30, 32-33 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the June 17, 2021 Declaration is set forth below.	
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Newly submitted error statement is directed to recapture of surrendered subject matter discussed above.  Broadening to recapture surrendered subject matter is not a type of error that can be corrected with a reissue application.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the limitation “displaying at least one image indicating a restriction of usage corresponding to at least one application from among the plurality of applications in response to entering the first mode.”  This limitation is not supported by the specification.  The specification discloses that “applications that are unavailable due to the current user level being too low are displayed in a distinguishing manner” (c6:44-47).  However, the specification does not disclose that the displaying an image indicating a restriction of usage is in response to entering a specific mode.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-17, 19-20, and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication US2012/0023573 (“Shi”) in view of US Patent No. 9,076,008 (“Moy”).

15.	With respect to claim 1, Shi discloses a method of operation in an electronic device, the method comprising (see Figures 8 and 9): 
in a second mode of the electronic device (see Figure 8):
(i)    displaying a first screen for setting a pattern password on a touch screen of the electronic device (paragraph 57, “In one embodiment, the device 100 provides for the ability for a user to tag and create various patterns or gestures that may be inputted via the text screen or mouse operation or the like.”), wherein the pattern password is associated with at user level lower than the highest password (see Figure 7);
(ii)    setting a first pattern password corresponding to a first mode through the first screen, wherein the first pattern password is a password for entering the first mode from a lock state of the electronic device (see paragraphs 57 and 58);
	(iii)    displaying a second screen for displaying representations corresponding to a plurality of applications stored in the electronic device, for setting a plurality of applications executable in the first mode among the plurality of applications (see paragraphs 57-59, associating applications with access input pattern requires displaying of representations corresponding to the applications); and
(iv)    setting a plurality of first applications selected via a user input from among the plurality of applications stored in the electronic device through the second screen, as the plurality of applications executable in the first mode (see paragraphs 57-59);
	displaying a third screen for inputting a pattern password on the touch screen, in the lock state (see Figure 9, 910; see also paragraph 38);
	determining whether a pattern password entered by a user through the third screen corresponds to the first pattern password among a plurality of pattern passwords stored in the electronic device (920, 930); 
releasing the lock state and entering the first mode, if the pattern password entered in the lock state corresponds to the first pattern password (930, YES path); and
	upon entering the first mode, displaying a plurality of icons for executing applications corresponding to the plurality of first applications on the touch screen (950);
	wherein said (iv) setting the plurality of first applications is disabled in the first mode (See Figure 9, access pattern setup functions are not available in access mode; see paragraph [050], “the use of the device 100 may be restricted to only entertainment applications”, Shi discloses that application set-up mode is not available in application access mode for restricted users).
	However, Shi does not specifically disclose that the second mode, in which access control to applications executable in the first mode is controlled, is associated with a highest user level.  On the other hand, it is a well-known and standard practice to grant access control authority to the highest user level.  It would have been obvious to one of ordinary skill in the art to assign access control authority to the highest level user because that is a standard practice.
	Shi discloses all of the limitations discussed above.  However, Shi does not specifically disclose “displaying at least one image indicating a restriction of usage corresponding to at least one application from among the plurality of applications.”  On the other hand, Moy teaches “displaying at least one image indicating a restriction of usage corresponding to at least one application from among the plurality of applications in response to entering a first mode” (See Moy, Figures 2 and 3, locks on icons, Figure 8, access setting mode, and Figure 10, transition from access setting mode to application access mode).  It would have been obvious to one of ordinary skill in the art to use Moy’s teaching of restricting access to certain applications with an image indicating a restriction of usage in the device of Shi to enable sharing of the device “without worrying that others would have access to the confidential information on the device” (Moy, c5:60-63).

18.	With respect to claims 8, 20, and 29, see the rejection of claim 1 above.

19.	With respect to claim 2, the method further comprises:
setting a second pattern password corresponding to the second mode through the first screen, wherein the second pattern password is a password for entering the second mode from the lock state (see rejection of claim 1, Figures 7 and 8, Shi discloses multiple pattern passwords corresponding to different access levels);
	determining whether a pattern password entered by the user through the third screen corresponds to the second pattern password among the plurality of pattern passwords stored in the electronic device (see rejection of claim 1, Figures 7 and 9);
	releasing the lock state and entering the second mode, if the pattern password entered in the lock screen state corresponds to the second pattern password (see rejection of claim 1, Figures 7 and 9); and
	upon entering the second mode, displaying both the plurality of icons for executing applications corresponding to the plurality of first applications and at least one further icon for executing at least one application that is not selected via the user input as the plurality of applications executable in the first mode, on the touch screen (see paragraphs 38, “secondary restricted users may only be allowed certain applications, while the primary user(s) of the device will have further enhanced access, or complete access, to any application based upon the specific access input detected by the device 100.”).

16.	With respect to claim 4, the selection of the plurality of first applications is made via a selection of two or more icons corresponding to two or more respective applications (see paragraph 59).

17.	With respect to claim 5, an application that is not selected by the user input as the plurality of first applications executable in the first mode is not executable in the first mode (see Figure 7).

18.	With respect to claim 6, an entry of the pattern password is made by a touch of the user on the third screen displayed on a touch screen (see claim 1 and Figure 2).

19.	With respect to claim 7, a selection function for the plurality of applications for the first mode is enabled in the second mode (see rejection of claim 1 above).

20.	With respect to claims 9 and 30, see rejection of claim 2 above.

the representations comprises at least one of icon, test or image corresponding to the plurality of applications stored in the memory (see paragraphs 38 and 62).

22.	With respect to claims 12, see rejection of claim 4 above. 

23.	With respect to claim 13, see rejection of claim 5 above.

24.	With respect to claim 14, see rejection of claim 1 above.

25.	With respect to claim 15, see rejection of claim 6 above.

26.	With respect to claim 16, see rejection of claim 1 above.

27.	With respect to claim 17, see rejection of claim 1 above.

28.	With respect to claim 19, see rejection of claim 5 above.

29.	Claims 3 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi and Moy in view of US Patent Application Publication US2013/0318598 (“Meacham”).

30.	Shi and Moy disclose all of the limitation of the parent claims 1 and 8 as discussed above.  However, although Shi discloses a pattern access password, Shi does not specifically disclose KSR.
31.	Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi and Moy in view of US Patent Application Publication US2012/0084734 (“Wilairat”).
	
32.	With respect to claim 32, Shi and Moy disclose all of the limitations of the parent claim 29 as discussed above.  Although it is implicit in Shi and Moy’s system that the plurality of first applications is executable in the highest user level, Wilairat explicitly disclose that all resources, including the plurality of first applications, are available and executable in the highest user level (see Wilairat Figure 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use Wilairat’s hierarchical access level teaching in Shi’s device as Shi specifically discloses that access levels may be programmed or configured by a user (see Shi, paragraph 52).  Applying a known technique (Wiliarat’s hierarchical access configuration in a mobile device) to a known device (Shi’s pattern based application access in a mobile device) ready for improvement to yield predictable results (Shi’s system with hierarchical access configuration with highest user level allowing access to all resources) is obvious under KSR.

33.	With respect to claim 33, as discussed above in the rejection of claim 32, Shi, Moy and Wilairat disclose hierarchical access levels, disclosing an intermediate user level.
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:

/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992